ae ————[— $—$—[__— EEE —<—_—_— a SSS. ———— LS SS! SAS aaa — De Nee a

Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 1 of 35

FILED IN CLERK’S OFFICE

U.S. = ‘
IN THE UNITED STATES DISTRICT COURT ~~ ~Atlanta
FOR THE NORTHERN DISTRICT OF GEORGIA JAN 30 2079
ATLANTA DIVISION

By:yi S N. HATTEN, Clerk
ODIE GRAY, 2 , Deputy Clerk

Plaintiff,

Vv. 2 CIVIL ACTION FILE NO.
| 1:17-cv-04731-CAP-AJB

DELOITTE LLP and DELOITTE & |

TOUCHE LLP,

Defendants.

PLAINTIFF’S MOTION FOR CROSS SUMARRY
JUDGEMENT & OBJECTIONS TO THE FINAL
REPORT & RECOMMENDATIONS

COMES NOW Plaintiff, Odie Gray, pursuant to Federal Rule of Civil
Procedure 72(b), and files this Cross Motion for Summary Judgment and these

objections to the Final Report and Recommendation (“R&R”) dated January 16, 2020.

I. INTRODUCTION

This is an employment action for racial discrimination against Defendants in
violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq. (Count I), [Doc. 3 at J] 79-88], and Section 1981 of the Civil Rights Act of 1866, as
amended, 42 U.S.C. § 1981 (Count II), [id. at J] 87- 92. On January 16, 2020, the
Magistrate Judge issued an R&R recommending that the District Judge DENY
Defendants' motion with regard to Deloitte LLP as an improperly named party but

GRANT Defendants’ summary judgment motion with regard to Plaintiff's
1
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 2 of 35

remaining claims and dismiss the case. Plaintiff now respectfully submits the following
objections to the R&R’s granting in favor of the Defendant specifically on the grounds:
(1) The Defendant's recollection describing the Deloitte RPM process is taken on it's
face as the practice of it's actual delivery and assumed as accurate despite
Plaintiff's evidence on record proving otherwise; (2) The overwhelmingly marginalization
of the Plaintiff's evidence that is reviewed with a narrowed scrutiny which dismisses it's
direct contention with the Defendant's SOMF; (3) The R&R did not taken into account
that negative performance reviews/evaluations are considered an adverse action under the
Eleventh Circuit of Appeals and halts premature of the complete definition of an adverse
action; (4) The R&R did not take into consideration the multiple testimonies by
former and current Deloitte LLP attesting of a toxic and discriminatory work
environment including the examples therein submitted to the record by the Plaintiff;
(5) The R&R sets a precarious standard of discrimination withholding how bias
business practices that are covertly executed create a glass ceiling resulting in the
exclusion of protected classes being promoted or provided salary increases based
on the objective measure of their performance; (6) The R&R does not favor on
the side on the non-movant party considering the contradictory nature of the
Defendant's actions awarding bonuses, raises, and positive performance reviews to
the Plaintiff directly but rating the Plaintiff negatively without his knowledge
which is pretext for discrimination; (7) The R&R assumes that a reasonable person in
the same circumstance would not find these acts to be materially adverse ignoring the
psychological affects of gas-lighting and the fact the Plaintiff is a disabled military
veteran further compounded his woes with mental healthy and anxiety; (8) The R&R

accepts Kent Cinquegrana's Deposition as fact regarding the Deloitte RPM policy that

2
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 3 of 35

has been submitted to record and has no such clause that employees must wait after two
years has passed in order to be promoted; (9) The R&R does not acknowledge the
Plaintiffs rebuff of his performance ratings after providing direct evidence in
volume, to include a recorded performance meeting conversation by official
decision maker (Mark Nicholson), which should extinguish the presumed theory
that the Plaintiff was a poor performer and deserved to berated negativity
with such pervasiveness which nulls the Defendant's assumed business reasons
for their actions; (10) The R&R accepts the Defendant's burden of providing a
legitimate, non-discriminatory reason for its actions based on an email wrote by the
Plaintiff advising a co-work to conduct due diligence and a statement made in a
Deposition with no further material evidence to prove it's accuracy as to why
the Defendant is justified in provided over six quarters of negative "covert" ratings
on the Plaintiff; (11) The R&R asserts that an employers "beliefs" constitute that
their actions were non-discriminatory even if "mistakenly or unfairly so" which
sets precedence for employers to operate under their own bias or "beliefs" with
impunity ignoring how it detrimentally affected the Plaintiff even after raising
multiple concerns assuming the Plaintiff must battle with the Defendant's
perception of his performance and who he is versus an objective reality. (12)
The R&R accepts statements made in support of the Defendant's argument in the

form of affidavits and depositions but rejects the Plaintiff's submitted testimonies and
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 4 of 35

and evidence as speculation and allegations; (13) The R&R does does not find
issue with the Defendant's departure from their own prescribed policy regarding
the Deloitte RPM process or draw conclusion on how it may create a unequal
playing field for protected class employees especially given that the ratings were
covertly administered and multiple instances of negative racial overtones were
used by those who rated the Plaintiff to include Terry Bearce stating that "All black
people look alike"; (14) The R&R continues to justify that an employers "beliefs"
based on a bias predisposition even after failed intervening action taken by the
Plaintiff, due to being adversely affected, still protects the Defendant's action as non-
discriminatory; (15) The Plaintiff's cross motion for summary judgment [Doc.87]
should be re-considered and GRANTED under the Title VII Arlington Heights
Framework.

II. Case History

In preparation for the request set to be made in this motion, the Plaintiff finds it
essential that the court be made aware of the history of challenges that were faced that
borderline unethical, negligence, and collusion in which he is seeking relief in any
way possible from the court. To start, the Plaintiff originally was represented by the
Kirby G. Law firm in which he withdrew counsel on July 19, 2019. The reason
behind this decision was not out of luxury but out of necessity as the actions of the
Plaintiff's former counsel were negligent at best and corroborated at worst. The first
sign was when Amanda Brookhuis, the Plaintiff's then attorney filed for a motion for

summary judgment before discovery started and withheld key evidences that could have
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 5 of 35

supported the case that has since been added to the record by the Plaintiff. [See Doc. 15 &
Doc. 88] The situation only escalated as once Discovery began the Plaintiff's then
counsel did not seek to request critical documentation from the Defendant or depose
potential witnesses that could of provided key insight into this case which was the heart of
why the Plaintiff requested to re-open Discovery but was denied. [Doc. 71] Further
the Plaintiff's former counsel did not prepare a cross motion by the June 26, 2019
deadline which is why the Plaintiff submitted a Cross Motion with the Response to the
Defendant Motion for Summary Judgment but again was denied [Doc. 82] but now is
seeking reconsideration from the court given the explanation of this case history.
Unfortunately the oddities of this case do not end there as after submitting the
Plaintiffs original Response to Defendant's Motion for Summary Judgment [Doc. 80] on
October 30, 2019, the clerk's office failed to add it to the electronic docket claiming
that it was never submitted. Only after the Plaintiff communicated the time-stamped
receipt of printouts from UPS with the same number of pages of his motion were
the documents found yet the submitted USB drives were never added to the docket. On
i's face this does not seem peculiar but when paired with the fact that the
Defendant responded [Doc. 77] as if the Plaintiff did not also drop off a copy of the
Plaintiffs Cross Motion & Response to the Defendant's Motion for Summary
Judgment to their office does it begin to exceeds mere coincidence to suspicious
intent as the Plaintiff signed in at the security desk of the building and in
Defendant's counsel main office within minutes of dropping off the motion from the

clerks office.
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 6 of 35

There is no inexplicable reason that the Defendant would respond on November 4, 2019
as if the motion was never delivered on October 30, 2019 in corroboration with the
clerks office misplacing the Plaintiff's documents and not adding it to the electronic
docket until November 6, 2019. The Plaintiff acknowledges there is no legal precedent or
law in civil cases that govern legal negligence while the case is in progress but offers this
case history to the court as a true testament to the unbalanced playing field that was set
before this case even started. Such being the case, the Plaintiff respectfully request
the court to reconsider Plaintiff's Cross Motion for Summary Judgment due to the clear
negligence of his former counsel missing the deadline to file, filing for Motion for
Summary Judgment pre-discover and void of any on hand evidence that was readily
available, and not deposing critical witnesses that have already provided signed
affidavits or requesting any documentation from the Defendant during Discovery
which collectively hindered the proceedings of this case. The Plaintiff contest the
idea the amendment would provide an unfair advantage to the Defendant as the Plaintiff
has been disadvantaged throughout and delayed justice with all factors considered is
better than the court reaching a ruling before a true argument was formed due to
intentional neglect outside of the Plaintiff's control. The Plaintiff cites no case precedent to
support this argument yet declares justice is bigger than case precedence alone, it is the
result of the concerted critical analysis by the court of the facts presented through the
lens of rationality, fairness, objectivity, and standing law. The Plaintiff leaves the request
to the court's discretion with the plea that it may consider how drastically different
the current state of this case would be if the court was offered all the evidence now
submitted to the record while using the Title VII Arlington Heights Framework, not the

McDonnell Douglas Framework.
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 7 of 35

II. Final Report & Recommendations

A. Objections

The Final Report & Recommendations [Doc.92] provides ruling on the
Plaintiff's response of the Defendant's SOMF [Doc.88] by sampling twenty out of
the available sixty-five purported facts in which the Plaintiff responded. The
reduction of scope severely hinders the courts complete overview of the contested
facts and evidences provided by the Plaintiff. These facts and evidences will be
further revealed with this section focusing specifically on the responses the R&R
addressed and cited accordingly as found in Doc.92

The R&R indicates in its citation of case law "the non-movant party is required to
go beyond the pleadings and present competent evidence in the form of affidavits,
depositions, admissions, and the like, designating "specific facts showing that there is a
genuine issue for trial." The Court must view the evidence and factual interferences in the
light most favorable to the non-moving party. See United Sates Four Parcels of Real
Prop., 941 F.2d 1428, 1437 (11th Circ. 1991) (en banc). Although on numerous occasion,
and despite 48 exhibits being added to the record that includes emails, voice recordings,
and witness affidavits, the R&R does not view the facts portrayed in the most favorable
light of the non-moving party. Specifically being overruled continuously throuhgout
when evidence presented submits a genuine issue with the facts purported in the
Defendants SOMF and at times makes relatively no connection to the argument being

made, an example exist with the first over-ruling as presented below.

7
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 8 of 35

1. Plaintiff alleges that his poor performance reviews amounted to race discrimination
and prevented him from receiving in-step raises and/or promotions. [Deposition of
Plaintiff Odie Gray (“P1.’s Dep.) 117:14-119:1; 134:1-6].

Plaintiff RESPONSE: The fact is disputed in part. Plaintiff indicated poor
performance reviews were a result of racial discrimination and bias due to how the they
were administered, violation with the Deloitte RPM policy, the concealment of his ratings,
and that the majority of reviewers not having consistent and direct exposure to the
Plaintiffs performance yet providing negative feedback contradictory of the check-ins he
received from his direct supervisors and team members. See Deposition of Kent
Cinquegrana 24:13-25; 25: 1- 25; 26 1-25; 27:

R&R OPINION: Plaintiff objects to this fact in part, asserting that his poor
performance reviews evidenced discrimination because of how they were administered,
violations of Deloitte policy, concealment of his ratings, and the majority of reviewers not
having direct exposure to his performance. [See P 7 1]. However, because Plaintiff's
objection is an explanation of the poor performance reviews, and not an argument that he
did not actually receive them, the objection is OVERRULED.

The R&R Opinion is misguided as the statement pulled from Kent Cinquegrana's
Deposition is a direct contradiction given that he himself asserts that he would not conduct

evaluations of professionals in which he lacked insight yet on numerous occasions
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 9 of 35

 

rated the Plaintiff negatively in which he cannot recall any specific episode warranting such
adverse criticism while the Defendant's collectively feinting the Plaintiff's attempts for
constructive feedback to improve. As previously added to the record, the Plaintiff refutes
the R&R opinion that the notion of not receiving performance evaluation were
not expressed as shown in in Doc. 87 - Exhibit 18 [Also See Doc. 87 - Deposition
of Kent Cingegrana 17: 1 - 25; 18: 1-25, Exhibits 30; 18 & Doc. 88 - Exhibits 17-
18; Exhibit 21; Exhibits 22-32]

The R&R Opinion also validates conjecture from the Defendant's
affidavits and Depositions regarding the theory of how the Deloitte RPM process is
"meant" to run instead of requiring material evidence on how the Defendant
practiced the process in actuality. The Defendant's flawed recollection of a company
policy, which is added to the recorded and has no such clause about the time it takes in
order to be promoted as the Defendant purports [See Doc. 87 - Exhibit 18] is not
factual evidence of it's delivery and should not be permissible as a relevant material fact
especially when the Plaintiff provides evidence to the record that genuinely disputes this
theory. [See Doc. 87 - Exhibit 19 -27] The R&R Opinion is baseless as it presumes that
the Defendant's regurgitation of the Deloitte RPM process should overrule the company
policy itself and evidence of the tension the Plaintiff provided showing that it wasn't
being executed to standard in which no intervening action was taken to only

reinforce the bias used against the Plaintiff. The issue with the R&R's opinion is that it
 

Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 10 of 35

legitimizes discrimination in the workplace by not enforcing employers to own up to the
actions that were taken that adversely affect their protected class employees and instead
refer to the description of a policy that best suits their agenda. The court should not care
about the recital of a policy except to compare it to the execution of the process in
practice in which the Plaintiff has made a genuine dispute. The R&R doubles down on
this approach overruling the Plaintiff disputing the accuracy of the performance
reviews despite the valid contention with the delivery of the process and negative
ratings not ever being formally communicated has already been presented. This
covert rating system can not and should not be taken on it's face to be
representative of the Plaintiff's performance nor does it require the Court to be a super
personnel department to intercede given that the Defendant's action already contradict the
theory. It is an undisputed fact that the Defendant issued no formal write ups,
reprimands, or development road-maps contrary to it's own business policy (Deloitte
RPM Policy) standard. This deviation combined with the covert nature of how the
performance ratings were administered is significant regarding the Defendant's motive.
Firstly the R&R opinion that negative performance evaluations are not considered
"adverse actions" is false as demonstrated in Wideman v. Walmart Stores, Inc. (11th Cir.
1998) "There is a circuit split on this issue. While the Eighth Circuit has sided with the
Fifth Circuit, see Ledergerber v. Stangler, 122 F.3d 1142, 1144 (8th Cir.1997) (only adverse
employment actions that “rise to the level of an ultimate employment decision
[are] intended to be actionable under Title VII.”), the First, Ninth, and Tenth Circuits
have all held that Title VII's protection against retaliatory discrimination extends to
adverse actions which fall short of ultimate employment decisions. See Wyatt v. City of
Boston, 35 F.3d 13, 15-16 (1st Cir.1994) (stating that actions other than discharge are
covered by Title VII's

10
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 11 of 35

anti-retaliation provision and listing as examples, “employer actions such as demotions,
disadvantageous transfers or assignments, refusals to promote, unwarranted negative job
evaluations and toleration of harassment by other employees.”) (internal citation
omitted); Yartzoff v. Thomas, 809 F.2d 1371, 1375 (9th Cir.1987) (holding that such
non-ultimate employment decisions as “[t]ransfers of job duties and undeserved
performance ratings, if proven, would constitute ‘adverse employment decisions'
cognizable under” Title VII's anti-retaliation provision); Berry v. Stevinson Chevrolet,
74 F.3d 980, 984-86 (10th Cir.1996) (construing Title VII's anti-retaliation provision to
reach beyond ultimate employment decisions and protect an employee from a malicious

prosecution action brought by former employer).

While the cited case is regarding retaliation, a claim that was denied by this
court and should be reconsidered given the new evidence provided, the term adverse
action can be used interchangeably as it falls under Title VII. The negative performance
evaluations are proven to be undeserved, while the Defendant and R&R point to a
minimal amount of constructive feedback attesting the Plaintiffs negative
performance (lacking of context, detail, frequency and severity to warrant continuous
negative ratings), the Plaintiff provides a flood of performance emails, recordings
of performance meetings, and witness testimony regarding his performance (over
the span of his tenure) not to mention the business itself awarded the Plaintiff
a raise and two "performance" bonuses. [See Doc. 87 - Exhibit2 1- 16; 31 - 33] . The
R&R's partiality to the Defendant in light of this massive amount of evidence
against the purported narrative that the Plaintiff was a poor performer is
alarmingly and to every degree unsubstantiated given that it is the duty of the

court to favor evidence inlight of the non-moving party. Further the R&R

11
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 12 of 35

continues to substantiate conjecture throughout equating the Defendant's "intention" and
what they "meant" to be on the same footing as the reality of what actually
occurred. This warrants the recognition of the Defendants statements to be some
kind of factual insight into the Defendants operation when objectively these
statements are just rehearsed scripts based on a policy. The Defendant should get
no award from the Court for reciting these policies, as the recital only confirms
the understanding of the standard of the policy and not the execution or
audit of its operation thus making it immaterial to this case for the lack of
depth, scope, and context for the court to deduce what degree they were practiced
by the Defendant. With that said the Plaintiff has already provided evidence to the
record that the Defendant deviated from this standard, after displaying such an
exemplary understanding of them, providing the court grounds to refute the
purported non-discriminatory business decisions the Defendants’ claims. The
fact the Defendant deviated from their own prescribed policies to rate the
Plaintiff negatively after gas-lighting (a mental manipulation technique) him
into believing all was fine with his performance is pretext for discrimination. The
collective actions of the Defendant’s feinting the Plaintiff's attempts to
understand the disconnect shows willful intent to harm due to their outright
neglect in taking appropriate measures to deliver a solution defined by the scope
of the governing policy. Mental manipulation of a _ disabled military
veteran that suffers from mental anxiety is cruel, irresponsible, and
damaging as should it also be considered a rendered adverse action by the Defendant.

The R&R also unduly attempts to separate the Plaintiff's purported negative performance

12
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 13 of 35

from the remaining claim regarding disparate impact, unequal pay and failure to
promote seemingly not understanding performance ratings serve as a direct influence on
the Plaintiff's career aspirations. As cited by the R&R "To be actionable, the employer’s
action must impact the terms, conditions, or privileges of the employee’s job in a “real and
demonstrable” or “serious and material” way.” Davis, 245 F.3d at 1239. “Moreover, the
employee’s subjective view of the significance and adversity of the employer’s action is
not controlling; the employment action must be materially adverse as viewed by a
reasonable person in the circumstances.” The first condition is met by creating a glass
ceiling for the Plaintiff by the Defendant deviating from their own policies to covertly rate
him negatively then appease his understanding of how he is actually performing with small
bonuses and raises while reinforcing the truth he is performing adequately to him
directly until he went outside of his department asking questions about his rating and the
bias nature of his ratings were exposed. The second condition of a "the employment action
must be materially adverse as viewed by a reasonable person in the circumstance" is
met on it's face as no one would actively volunteer to be placed in a similar situation
the Plaintiff had to endure and to think otherwise only confirms a bias for the

Defendant given all facts considered.

IV. Cross Motion for Summary Judgment
A. Introduction

The Plaintiff is providing this motion in hopes that the Court will spare, for good
cause, formal convention and not turn a blind eye when faced with the facts of this case.

This is done with the full understanding the Plaintiff is not entitled for consideration in

13
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 14 of 35

anyway and in no way meant to undermine the honor and integrity of the court but
submitted under the belief the honor and integrity of the court has already been
subverted, this being the case the Plaintiff will continue regardless of the decision is made
until justice prevails.

B. Title VII Arlington Heights Framework

The Eleventh Circuit previously limited the applicability of the McDonnell Douglas
framework as reflected in the a February 2016 case Quigg v. Thomas County School
District, 814 F.3d 1227 (11th Cir. 2016), and in a January 2016 unpublished case,
Chavez v. Credit Nation Auto Sales, LLC, 641 F. App’x 883 (11th Cir. 2016). Where
McDonnell Douglas fails for this case under the Title VII Arlington Heights Framework
it succeeds, "Many cases of intentional discrimination are not proven by a single type
of evidence. Rather, many different kinds of evidence-direct and circumstantial, statistical
and anecdotal-are relevant to the showing of intent and should be assessed on a
cumulative basis. Arlington Heights, 429 U.S. at 266-68, and its progeny set forth a
variety of factors probative of intent to discriminate.[11] Under this method of proving
intent, the court or investigating agency analyzes whether discriminatory
purpose motivated a recipient’s actions by examining factors such as statistics
demonstrating a “clear pattern unexplainable on grounds other than” discriminatory ones;
“(T]he historical background of the decision”; “[T]he specific sequence of events leading
up to the challenged decision”; the defendant’s departures from its normal
procedures or substantive conclusions, and the relevant “legislative or administrative
history.” Faith Action for Cmty. Equity v. Hawai’i, No. CIV. 13-00450 SOM, 2015
WL751134, at *7 (D. Haw. Feb. 23, 2015) (Title VI case citing

14
= oo — = “. — ——e — a= eS ————————— —eeeEEEE re_E_E_OCOr— ———

Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 15 of 35

 

WL751134, at *7 (D. Haw. Feb. 23, 2015) (Title VI case citing Pac. Shores Props., VI case
citing Pac. Shores Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1158-59 (9th Cir.
2013)); see also Sylvia Dev. Corp. v. Calvert Cty., 48 F.3d 810, 819 (4th Cir. 1995) (adding
to the Arlington Heights factors evidence of a “consistent pattern” of actions of
decisionmakers that have a much greater harm on minorities than on non- minorities). When
a recipient applies different procedural processes or substantive standards to requests of
minorities and non-minorities, the use of such different processes or standards, when a non-
minority receives more favorable treatment, may raise an inference of discriminatory intent.

“These factors are nonexhaustive.” Pac. Shores Props., 730 F.3d at 1159.

The Plaintiff establishes causation between the link of the deviance of
defined Deloitte policies and procedures in relation to how African American employees are
treated. To start the Plaintiff provided evidence of negligence pertaining to the MTS
department's adherence to the Deloitte RPM system regarding the subjectivity and bias
used to rate him. This negligence proved pretext of discrimination when viewed
holistically of the underlying factors of how the deviation occurred and the adverse
actions in the form of negative performance and being pulled from projects hindering his
ability to be promotable and be paid based on true/objective professional value. Firstly, the
ratings were concealed given that the RPM process and the ratings themselves were not
formally communicated to the Plaintiff by his leadership as prescribed by the policy.
Secondly, there exists no formal documentation in the form of write-ups, counseling,

suspensions that indicate the Plaintiffs conduct to be egregious or of determinant

15
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 16 of 35

to the business. On the contrary, the Plaintiff was consistently provided neutral to positive
from his direct supervised and awarded "performance" bonuses and raises by the business
contradicting how he was rated in the Deloitte RPM System. [See Doc. 87 - Exhibits 1 - 16]
A pattern is established between how the Plaintiff was treated and other African
American employees given the case of David Alston. David Alston, an African
American and former employee of the Defendant that provides testimony of his
experience before being terminated. Tiffany Thomas Randall another and Mike Little both
African American employees that currently work for the Defendant provided their
testimonies attesting to David Alston and the Plaintiff's experience as well as their own
challenges regarding the toxic environment of the MTS department sponsored by MTS
leadership. [See Doc. 87 - Exhibits 31 -33; 36 - 37]

"In court and agency investigations, evaluation of the factors below “demands a
sensitive inquiry into such circumstantial and direct evidence of intent as may be available.”
Arlington Heights, 429U.S. at 266. Moreover, when a plaintiff relies on the
Arlington Heights method to establish intent, “the plaintiff need provide very little such
evidence ... to raise a genuine issue of fact ...; any indication of discriminatory motive ...
may suffice to raise a question that can only be resolved by a fact-finder.” Pac. Shores

Props., 730 F.3d at 1159

- Statistics demonstrating a clear pattern of discriminatory effect;
- The historical background of the decision and other decisions on comparable

matters;

16
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 17 of 35

- The sequence of events leading up to the decision, as compared to other
decisions on comparable matters;

- Departures from normal procedures or substantive conclusions;

- Relevant legislative or administrative history; and

- Consistent pattern of actions of decision-makers that impose much greater
harm on minorities than on non-minorities

- Relevant legislative or administrative history; and

- Consistent pattern of actions of decision-makers that impose much greater

harm on minorities than on non-minorities

As the evidence provided by the Plaintiff concludes the Defendant had a clear pattern
of discrimination regarding African American employees by negatively rating them to
build a business case for termination at the discretion of Deloitte leadership and contrary
to how they performed. Additionally, the Defendant intentionally and willfully deviated
from their own standards and policies despite Plaintiffs escalation that there were
gaps that detrimentally affected his rating. Ultimately, the Plaintiff asserts given the
subjective nature of the RPM system itself hosting no function or authority to audit
or hold reviewers accountable to the accuracy and validity of their rating it is
reasonable to believe that reviewers who are discriminative to a protected class or exercise
bias may do so with liberty and without repercussion. The Plaintiff forms this rationale
conclusion based on his experience as well as the termination of David Alston as despite
voicing legitimate concerns of foul play and attestation of distinguished performance by
current employees in the end, their voices had no influence on the result reinforcing the

pattern of discrimination held against a protected class of employees.

17
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 18 of 35

C, Plaintiff?s Presumed Deficient Performance

To infer that the Plaintiff who not only managed the weight of his own
projects but often pro-actively identified, developed, and managed new
opportunities the business then leveraged to be more effective is a low business
performer is crude and irresponsible. Additionally, the Plaintiff gained his
Project Management Professional certification which is awarded by the passing
of a competency based exam and accruing at-least 3 previous years of project
management experience. [See Doc. 87 - Odie Gray Deposition 24: 2 - 22] Despite
Plaintiff accomplishing this while employed at Deloitte, the Defendant continues
to allege that he was a low business performer, was not a good project manager,
and lacked the qualify-able skill set. [See Doc. 87: Odie Gray Deposition 104: 6 -
16; Kent Cinquegrana Deposition 30: 11 - 25] Through his own volition, the
Plaintiff learned of his negative performance ratings which was counter to the
positive feedback being communicated to him during meetings with his direct
supervisors who also participated in rating him negatively without ever
discussing it with the Plaintiff. [See Doc. 87: Exhibits 2 -15] The Plaintiff
attempted to understand where the disconnect derived between his ratings and his
actual performance. [See Doc. 87: Exhibits 17 - 26] There exists no formal
documentation or re-occurring incidents on record that the Plaintiff was unfit for
his role or deserving of continuous negative ratings The Defendant's motives are
questioned by their deviance from the Deloitte RPM process standard,

specifically them not sharing performance ratings with the Plaintiff at the time

18
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 19 of 35

available, not having an open and transparent conversation about performance, and
not developing a road-map for improvement on identified discrepancies in work
performance [See Doc. 87: Exhibit 28]. The Defendant's argument that the Plaintiff
was a low performer is disproved and contradicted by their SOMF making it
indisputable to the court the Plaintiff was not reprimanded, suspended, or demoted
for performance. [See Doc. 87: Defendant's SOMF at §] 50-57] The Defendant also
offers the court no direct evidence that can attest to the quality and delivery of the
Plaintiff's performance other than observational findings of feedback contained in
email exchanges that were inconsistent with the overall business decisions and
feedback of the Plaintiff's direct supervisors. The Defendant further contradicts
their argument in their SOMF by acknowledging that the business awarded the
Plaintiff performance bonuses and two raises in 2016 & 2017 respectively. [See
Doc. 87: Defendant's SOMF at §] 50-57] There is no plausible or justifiable business
decision that can explain why the Defendant would extend bonuses, raises, and
consistent positive feedback regarding performance directly to the Plaintiff while
covertly sabotaging his career by rating him negatively in the Deloitte RPM system
unknowingly to the Plaintiff and without possibility of intervening developmental
improvement as prescribed by their own policy. [See Doc. 87: Exhibit 28] The
Plaintiff's discovery of his ratings exposed pretext of discrimination and malicious
intent to adversely harm the Plaintiff's career by covertly rating him negatively

which
19
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 20 of 35

hindered his career progression, reinforced the perception that the Plaintiff was a
low performer, ruined the Plaintiff's professional brand, and ultimately reinforced a
business case to be developed to warrant the Plaintiff's termination. In response to
the Plaintiff's investigation and inquiries, the Defendant feinted any real effort to
bridge the gap of their perception and the Plaintiff's actual performance. In times
feedback was provided it was subjectively driven and hyper-generalized with the
intent for lone spot deficiencies to be used as core examples that embodied his
entire performance. [See Doc. 87: Exhibits 29] Many of the Plaintiff's performance
reviewers did not have sufficient visibility into his day to day activities and
leveraged hearsay from indirect supervisors as substantive evidence to base their
evaluation. [See Doc. 87: Exhibit 30] Kent Cinquegrana, Head of MTS, and a
performance reviewer of the Plaintiff contradicts himself in his deposition stating
that the only "if I knew their day-to-day performance, meaning if I worked with
them on a day-to-day basis and I was able to witness how they conducted, you
know, their business and how they performed, I would weigh in on their
performance.” [See Doc. 87: Deposition of Kent Cinquegrana 17: 13 - 19] but
further reveals he had little visibility into the Plaintiff's performance and
exclusively relied on Kim Basmajian and Jakub Skoneicki to determine how he
(Kent Cingegrana), as an individual contributor, would rate the Plaintiff. [See Doc.

87: Deposition of Kent Cinquegrana 25: 16 - 25; 26: 1 - 25]

20
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 21 of 35

This provides the court an open view of how the Defendant willingly deviated
from the Deloitte RPM process and held no reservations about negatively rating
the Plaintiff regardless of the accuracy or relative substance of the information that
they received let alone resolving the deficient in their own visibility into the
Plaintiff's performance. This action alone may be considered negligence but when
paired with the concealment of the Plaintiff's ratings and the Defendant's firm and
unwaivering disposition that the Plaintiff was a low performer, it is evident that
decisions were made to justify an explicit bias. Despite this the Plaintiff was
dedicated to absolving the conflict and initiated to HR investigations to absolve his
name and expose the discriminatory practices of the Defendant in how
performance reviewers were being administered by escalating the following: [See

Doc. 87: Exhibits 17 - 29]

- The Plaintiff was not formally provided guidance on the RPM process

- Due to this the Plaintiff requested ratings from his leadership chain despite
their lack of insight into his daily operations

- The reviewers that did not have visibility into the Plaintiff's performance
relied on other professionals perception of his performance to determine his
ratings

- The Plaintiff's direct supervisors continually provided positive feedback to

the Plaintiff while covertly rating him negatively in the RPM system.
21
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 22 of 35

- Not offering timely and accurate feedback as outline by the RPM process.
- Not offering a developmental road-map to cure deficiencies as described
by the RPM process

- Not formally sharing the Plaintiff's ratings as they became available.

The neglect of these escalations and the HR department finding no way to
substantiate the Plaintiff claims after two investigations and despite silittinte
employees providing their testimony attesting to a discriminatory work
environment (See Doc. 87: Exhibits 31 - 33) led the Plaintiff to begin recording
workplace conversations to serve as indisputable evidence of the Defendant's
bias behavior and discriminatory treatment. To date, the Defendant's have
yet to address these concerns that are well documented as evidence and portray
how unvalidated and inaccurate performance reviews adversely affected the
Plaintiff career by dis-qualifying him from the global deployment program that
he requested, hindered his ability to get promoted based on the true and
accurate depiction of his performance, and forfeited the Plaintiff an
opportunity to gain a _ salary raise that aligned with his experience,
credentials, and value to the business. The compilation of these actions and in
some cases inaction present pretext and establish a prima facie case of

discrimination when viewed holistically rather than independently.

22
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 23 of 35

D. ‘Plaintiff's Race Discrimination Case - Prima Facie
1. The Plaintiff is a member of a protected class

It is an arguable fact that the Plaintiff is an African American thus identified
as a member of a protected class under Ttile VII of the Civil Rights Act of 1964.
Ze The Plaintiff was qualified for his position

Despite the narrative the Defendant is attempting to create the Plaintiff has had
over 10 years experience in cyber security, information technology, and project
management before being hired by Deloitte. Additionally the Plaintiff obtained his
Project Management Certification [See Doc. 87: Deposition of Odie Gray 24: 1 - 15],
enrolled in MBA courses [See Doc. 87: Deposition of Odie Gray 21: 3 - 8], and
exceeded the standard of the mandated Deloitte required curriculum for his position and
level [See Doc. 87: Exhibit 35]. May the court recognize the evidence that attests that the
Plaintiff consistently performed activities outside his direct role pro-actively attempting
to provide value to the business by his own initiative. [See Doc. 87: Exhibits 1 - 16; 33 -
36] In any event his efforts proved futile as he was constantly rated as a low performer
without his knowledge and against the consistent neutral to positive feedback of his
supervisors. Once realized the Plaintiff attempted to understand the discrepancy and
communicate the gaps in the review/rating (Deloitte RPM) process only to be further
margnizaled and held in contempt by his senior leadership in escalating his concerns and

requesting intervention.

23
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 24 of 35

The Defendant's provide no audit evidence that the Deloitte RPM process
had been practiced in the Managed Threat Services Department of Deloitte, in which
the Plaintiff was employed, as detailed by the policy merely referencing referencing
to the policy itself as attestation. The Defendant's provide no formal
documentation, write-ups, reprimands, counseling, developmental road-maps

or suspension that substantiate the ratings against the Plaintiff in the RPM
system. On the contrary the Defendant confirms actions taken that are
reflective of the Plaintiff being anabove average business performer in the
form of positive feedback by managers, performance bonuses, and two
raises. The notion that the Plaintiff was indeed an above average
business performer and the Defendant attributed to a toxic work
environment for African Americans is further corroborated by the sworm
statements of former and current Deloitte employees [See Doc. 87: Exhibit 31 - 33;

36 - 37].

E. __ Disproving Defendant's Alleged Non-Discriminatory Business Decisions

As overly emphasized in this motion and proven as fact by Defendant on
claims contradictory of its argument the business rated the Plaintiff as a low business
performer but offers no evidence of formal documentation to support the rationale of

the ratings or discrepancies in the RPM process itself, managed to

24
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 25 of 35

consistently providing the Plaintiff neutral to positive feedback,
performance bonuses, and salary increases with current employees attesting to the value
the Plaintiff provided to the business. The Defendant does not provide a
plausible or justifiable explanation as to why the business would make these
contradictory decisions in consistently rewarding a low business performer for poor
conduct and unsatisfactory performance other than a failed attempt to appease him to
halt his inquiries and derail the investigation of his ratings that not only proved
noncompliance with the Deloitte RPM system but a concerted effort to conceal negative
ratings of the Plaintiff that would be used against him at the discretion of MTS
leadership. The trend of this discriminatory practice is identified in the case
involving David Alston's termination in which a protected class employee was
terminated under the presumption of negative performance despite not being
offered a developmental road-map for improvement, his ratings ever being
disclosed, no formal documentation to substantiate the reviewee's ratings, and
attestation by employees familiar with his performance that he provided value to
the business. Further precedence was set by the Defendant before hiring the
Plaintiff that an Associate level 7 can be promoted to 8 within a years time-frame
given the case of John Crimarco (a white Caucasian male) being promoted
from Associated 6 to 7 within a year and 7 to 8 within the following year
disproving the Defendant's argument that the Plaintiff could not find anyone who

was treatedmore favorably. As can be inferred by the Kent

25
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 26 of 35
Cinquegrana Deposition and the absence of the clause outright in the Deloitte
policy, exception can be and was previously made concerning promotions.
Due to the subjective nature of the Deloitte RPM process and deviations
taken by the business to hide ratings from the Plaintiff, the Defendant not only
cast doubt to the validity of the purported ratings but offer no arguable
case that if the Plaintiff was properly and objectively evaluated that a
business case could not be made in the Plaintiffs favor warranting a
promotion, salary increase to reflect his experience and value to the

business, as well an extension to global deployment opportunities.

F. Defendant's Pretext of Discrimination and Adverse Actions

The Defendants’ pretextual actions that portray discriminatory motives
against the Plaintiff include the following:
- The Plaintiff was consistently provided neutral to positive feedback,
performance bonuses, and raises but rated in the Deloitte RPM as a low business
performer. [See Doc. 87: Exhibits 1 - 17]
- The Plaintiff exceeded in performing activities outside his role but was rated a
low business performer. [See Doc. 87: Exhibits 1 - 17; 35]
- The Plaintiff became a certified Project Manager Professional but was
negatively rated as not understanding basic principles of project management. [See

Doc. 87: Odie Gray Deposition 24: 3 - 25; Exhibit 30]

26
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 27 of 35

- The Plaintiff did not receive his performance ratings according to the
Deloitte RPM policy and process allowing him to compile negative ratings and
forego remediation through a development road-map

- The Plaintiff was not formally informed of the Deloitte RPM Process

- The Deloitte RPM process was not practiced as described by the policy
allowing professionals to rate him with bias based on their perception versus the
true nature of his performance with impunity.

- The Plaintiff was subjectively reviewed by professionals that had little to no
visibility into the nature of his actual performance instead relying on hearsay
versus performing the due diligence necessary to provide a true evaluation. These
reviewers include include Kim Basmajian, Kent Cinquegrana, Terry Bearce, Scott
Keoseyan, and Steven Kane.

- The Plaintiff was told to his face "that all black people look alike" by a senior
manager in his department (Terry Bearce and can be attested by Joaquin Sanzo,
Tiffany Thomas Randall, and Mike Little. [See Doc. 87: Deposition of Terry

Bearce 17: 9 - 25; See Exhibit 31 & Exhibit 33]

27
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 28 of 35

- The Plaintiff was consistently gaslighted and marginalized by leadership in
attempting to prove their perception based on bias versus understanding the objective
value of his performance causing further compounded damaging to the Plaintiff's
disability. [See Doc. 87: Exhibits 17 - 29]

- The Plaintiff was not provided an impartial HR investigation as despite multiple
professionals attesting to the Plaintiffs claims and evidence provided to the HR
department both HR investigations were found to be unsubstantiated. [See Doc. 87:
Exhibits 38 - 48]

- The Plaintiff's personal brand and reputation has been and is currently tarnished
by the experience of being adversely rated and terminated by the Defendant as the
Plaintiff is actively being blackballed and has not received job offers reflective of his
work experience and achievement despite drastically advancing his career since his
termination. (Which includes gaining new 5 IT certifications post termination and
continuing as an MBA candidate with expected grad date of March 2020 as is public
record)

- The nature of the Plaintiff's true and objective performance was never evaluated
causing him to be unable to build a business case for promotions and be awarded a
salary based on his experience, skill-set, qualifications, and value to the business.

- Negative performance ratings disqualified the Plaintiff from seeking global

deployment opportunities that he requested.

28
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 29 of 35

- The Plaintiff was not credited for his conceptualization of the Threat Connect
Project and other initiatives due to discriminatory practices by the Deloitte MTS
leadership. [See Doc. 87: Deposition of Kent Cinquegrana 30: 1 - 8; Exhibit 47]

- The Defendant never communicated to the Plaintiff that he could not create
workplace recordings to support his EEOC case but his termination was based on the
foundation that he was issued a warning/reprimand.

- The Plaintiff was terminated based off a "belief" by Karen Doherty-Riemensperger
that he made additional recordings. [See Doc. 87: Karen Doherty Affidavit at | 20]

- The Plaintiff was berated by a senior manager is his department (Terry Bearce) for
a wearing a Deloitte sponsored t-shirt to work despite other employees occasionally
wearing causal clothes to include t-shirts and sandals into the office and can be attested

by Tom Adrian. [See Doc. 87: Exhibit 32]

G. Plaintiff's Salary

The Defendant's attempt to present a misguided depiction of facts to argue the
Plaintiff's case for disparate pay by strategically leading the court to support their
argument without context. The Plaintiff is a disabled military veteran with over ten years
of relevant experience in cyber security, information technology, and project
management before he was hired by the Defendant [See Doc. 87: Deposition of Odie

Gray 28: 23 - 25; 29: 1 - 16].

29
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 30 of 35

Although it is an indisputable fact that he was hired by the Defendant after
college and technically it was his first job after graduation it creates a narrow lens
and distorts the Plaintiff's wealth of experience gained beforehand that can further
attest to a disparate pay claim. The tactic is underhanded and further marginalizes
the Plaintiff's value as a professional in his field. The Plaintiff proposes the
following to support his claim which in omission of a cite to evidence is public
record:

- The Plaintiff was not paid according to years of experience, credentials and
accomplishments as a professional.

- The market value for a certified project manager working in cyber security is
nationally averaged at $120,000.00

- The Defendant's noncompliance to the their own company policy regarding
the Deloitte RPM process allowed a back channel for reviewers to rate the Plaintiff
based off there own explicit racial bias without the Plaintiff's knowledge or
intervention. [See Doc. 87: Exhibits 17 - 29]

- David Alston, who came in at a lower associate level (level 6) than the
Plaintiff (level 7), was paid $115,000 annual salary while the Plaintiff a manager

made $80,000 annually. [See Doc. 87: Exhibit 34]

30
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 31 of 35

- The Defendant's response to the Plaintiff in attempting to discover the
discrepancy between his ratings and the positive feedback he received with a
pervasiveness and contempt to hide the fact his ratings holds no substance to the
nature of his true performance and were conducted with bias. [See Doc. 87: Exhibit
36 - 46]

- Terry Bearce statement "that all black people look alike" which is a pre-textual
indicator for discrimination further amplified Plaintiff's sense that he was not being
paid proportional to other professionals at his level. [See Doc. 87: Deposition of
Terry Bearce 17: 9 - 25; See Exhibit 31 & Exhibit 33]

- Kim Basmajian, a white Caucasian female and comparable professional with
the same level of the Plaintiff, was placed as the lead of all project managers despite
not having any project management or cyber security experience. [See Doc. 87:

Deposition of Odie Gray 106: 13-14; Deposition of Kent Cinquegrana 15: 6-9]

The Defendant does not provide a single shred of evidence to support that the
Plaintiff was not underpaid in relation to other comparable employees with similar
work experience, credentials, associate level, and performance. Instead of providing
the court with evidence of the salary information of comparable employees of the
Plaintiff to dismiss the merit of the claim, the Defendant argues that the Plaintiff's
due diligence and overall discriminatory treatment does not warrant him to conclude

he may be discriminated against in pay as well which is wildly irrational after pretext

31

 
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 32 of 35

has been established in the unfair treatment of the Plaintiff and non-compliance of
the Defendant to their own policies allowing prejudice to be reinforced with
impunity. Furthermore, the Defendant's expectation for the Plaintiff to have
obtained sensitive information regarding employee salaries to prove his claim is
tone deaf and unreasonable given the circumstance to procure such information
would be an infringement of corporate policy, a matter the Defendant claims to
use for Plaintiff's termination. The R&R's expectation for the Plaintiff to procure
sensitive employee and business information is non-sensical, the Plaintiff instead
takes a fact finder approach and compares discriminative behavior with public data
and resources to reach the educated conclusion that the Plaintiff is not being paid
in proportion to his skills, experience, credentials, and job performance that has

been determinately skewed by the Defendant's biased and flawed perception.

¥. Conclusion

In conclusion the matter before the Court is complicated due to the case
history but made simple when using the Title VI Arlington Heights framework.
The Plaintiff should not be penalized for the negligence of his previous counsel
which provided a clear disadvantage to the Plaintiff and this Court by not
providing the evidenced facts on hand in totality and submitting a solid argument
to accurately represent the Plaintiff's claims. Not withstanding the R&R's opinion
is based on superficial facts that do not prove the Defendant's action in any

capacity but merely infers the Defendant was living up to to standard of their
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 33 of 35

policies in which the Plaintiff has genuinely disputed. The Defendant has shown a
historical trend of race discrimination attested by their own employees due to the toxic
environment created by explicit bias prompting the intent to deviate from the
company's documented polices and covertly compile negative performance ratings
against African American professionals thus creating a glass celiing and hindering
their upward mobility and opportunity to be paid what they deserve. As the evidence
presents there was a willful neglect to investigate the validity of the Plaintiff's
escalations concerning his treatment with multiple attempts to distort the
communicated storyline in favor of portraying the Plaintiff as a poor performer with a
bad attitude to lose credibility within the firm and ultimately dismiss the case. On a
final note, the Plaintiff is requesting the court to intervene as the Plaintiff has been
unable to find a suitable position due to the influence of the Defendant. It is public
record that the Plaintiff has over 13 years experience in cyber security, holds 9 IT
certifications, a bachelors in Business Information Systems and is set to graduate with
an MBA in March 2020. By comparisoin the Head of MTS, Kent Cinquegrana, only
holds one IT certification (that the Plaintiff also possess) with no college degree. The
Plaintiff shares this with the court to shine light on the fact that despite applying for
hundreds of positions since being terminated, the Plaintiff has not been given an
opportunity to even assume a position proportional to his former role with Deloitte,

despite cyber security being one of the most in demand job markets globally.

33
Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 34 of 35

The Plaintiff servers no direct evidence to the Court to marry the connection of his
blackballing being orchestrated by the Defendant, yet to infer he can not land a fitting
position after being hired by one of the largest consulting companies in the world at a
lesser point in his career that has since been expanded is adding insult to injury. With
that said the Plaintiff is requesting any immediate relief the court can extend so that
the Plaintiff may continue onward in building a brighter future that the Plaintiff has
worked so hard to secure. Based on the overwhelming authority and evidence cited
above, the Plaintiff respectfully requests the Court to decline to adopt the Final R&R's
recommendation to dismiss the Plaintiff's remaining claims and reconsider the

Plaintiff's Cross Motion as provided and GRANT it in Plaintiff's favor.

Respectfully submitted this 30th day of January 2020

s/Odie Martez Gray
odie.m.gray@gmail.com
1273 Mackintosh Park NW
Atlanta, GA 30318
Telephone: 404.360.7453

34
 

Case 1:17-cv-04731-CAP Document 95 Filed 01/30/20 Page 35 of 35

FONT AND POINT CERTIFICATION

The undersigned Plaintiff certifies that the within and
foregoing PLAINTIFF’S MOTION FOR CROSS SUMARRY JUDGEMENT &
OBJECTIONS TO THE FINAL REPORT & RECOMMENDATIONS _ was
prepared using Times New Roman, 14-point font in accordance with LR

5.1(B).

35
